UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1926


CLOTILDE C. JIMENEZ,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A.; SELECT PORTFOLIO SERVICING, INC.;
SHAPIRO & BROWN, LLP,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:16-cv-00624-CMH-MSN)


Submitted:   January 10, 2017             Decided:   March 9, 2017


Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clotilde C. Jimenez, Appellant Pro Se.          Brian Montgomery
Barnwell, Matthew Douglas Patterson, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Columbia, South Carolina, Nathan Ira Brown,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Huntington, West
Virginia, Sarah Reimers McIntee, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clotilde       C.    Jimenez    appeals    the   district    court’s     order

granting Defendants’ motion to dismiss the complaint.                    We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                        See

Jimenez      v.   Wells   Fargo     Bank,   N.A.,   No.    1:16-cv-00624-CMH-MSN

(E.D. Va. filed July 26, 2016; entered July 27, 2016).                  We grant

leave   to    proceed     in   forma   pauperis.      We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                            2